Opinion by
Mr. Chief Justice Stebbett,
This issue was awarded by the orphans’ court to try and determine : 1st. Whether the judgment against Daniel Smith in favor of Joseph McAlister was or was not “given to delay, hinder or defraud the creditors of said Daniel Smith and especially to delay, hinder or defraud Daniel Matter or his estate ; ” and, 2d. “ If said judgment is valid, how much is now due thereon ? ”
Each of these questions depended upon facts which it was the exclusive province of the jury to determine. The burden of proving the invalidity of the judgment was on the plaintiff in the-issue, and testimony was accordingly introduced by, him for that purpose. On behalf of the defendant, rebutting evidence, tending to show that the judgment was given for an honest and legitimate purpose and not “to delay, hinder or defraud ” any of the creditors of Smith, the defendant therein, was also presented. The only testimony that was offered and rejected by the court is that referred to in the third specification. We are clearly of opinion that, there was no error in refusing to sustain the offer. It is unnecessary to refer in detail to the testimony. It was all properly before the jury for their consideration in determining the questions specified in the issue. The case was fairly and fully submitted to them by the learned trial judge in a clear, comprehensive and fully adequate charge in which there appears to be no substantial error. The jury by their verdict impliedly affirmed the validity of the judgment, and expressly found that the amount then due thereon to the defendant in the issue was $2,425.41. These conclusions of fact were not only warranted by the testimony, but they are in accord with the manifest weight of the evidence. A careful examination of the charge, in connection with the testimony, has satisfied us that it is neither misleading nor erroneous. There is nothing in either of the specifications of error that requires further consideration. All the facts and circumstances were properly submitted to and passed upon by the jury a-nd the judgment entered on their verdict should not be disturbed
Judgment affirmed.